Citation Nr: 1537763	
Decision Date: 09/03/15    Archive Date: 09/10/15

DOCKET NO.  14-31 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for bone cancer.

2.  Entitlement to service connection for myeloma.

3.  Entitlement to service connection for leukemia.

4.  Entitlement to a rating in excess of 30 percent for peripheral neuropathy of the right upper extremity.

5.  Entitlement to a rating in excess of 20 percent for diabetes mellitus with erectile dysfunction, cataracts, urinary incontinence, fecal leakage, and xerostomia.

6.  Entitlement to a rating in excess of 20 percent for peripheral neuropathy of the left upper extremity.

7.  Entitlement to a separate compensable rating for blindness due to service-connected diabetes mellitus.

8.  Entitlement to a higher level of special monthly compensation (SMC) at the special aid and attendance rate.


REPRESENTATION

Appellant represented by:	Earl Ivie, Agent


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1966 to March 1968.    

These matters come before the Board of Veterans' Appeals (Board) on appeal from November 2009, August 2011, and April 2014 rating decisions by the San Diego, California Department of Veterans Affairs Regional Office (RO).  

In numerous statements received in January 2015, claims of entitlement to increased ratings for posttraumatic stress disorder (PTSD), a heart disability, and peripheral neuropathy of the right and left lower extremities.  Those issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).



REMAND

The Veteran submitted two separate statements in May 2014 that are timely notices of disagreement with an April 2014 rating decision that denied service connection for bone cancer, myeloma, and leukemia; and denied entitlement to increased ratings for diabetes mellitus and peripheral neuropathy of the right and left upper extremities.  A review of the record shows that the Veteran was not issued a statement of the case in response to the notices of disagreement.  Where a notice of disagreement has been filed, and a statement of the case has not been issued, the appropriate Board action is to remand the issue for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

In a March 2013 substantive appeal, the Veteran indicated that he wanted a Board hearing before a member of the Board at the RO.  In a subsequent, September 2014 substantive appeal, the Veteran requested a videoconference hearing before a member of the Board at the Los Angeles, California RO.  Since the September 2014 substantive appeal, the Veteran has submitted several statements reiterating his request for a hearing, emphasizing that the hearing was requested to be held at the Los Angeles, California RO.  The Board notes that notice was sent to the Veteran informing him that he was placed on the waiting list for a Travel Board hearing.  However, the hearing was never scheduled and the case was forwarded to the Board for consideration.  

There is no indication from the record that the Veteran has been scheduled for either a Travel Board or videoconference hearing before the Board in connection with his appeal of the issues of entitlement to a separate compensable rating for blindness and entitlement to a higher level of SMC.  Because hearings before the Board are scheduled by the RO, remand is required for the hearing to be scheduled.  38 C.F.R. § 20.704 (2015).

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

1.  Issue a statement of the case on the issues of entitlement to service connection for bone cancer, myeloma, and leukemia; and entitlement to increased ratings for diabetes mellitus and peripheral neuropathy of the right and left upper extremities.  Inform the Veteran of the requirements to perfect an appeal.  If the Veteran perfects an appeal, return the case to the Board.

2.  Contact the Veteran and clarify whether he desires an in person Board hearing or a Board hearing by videoconference.  Then, schedule the Veteran for a hearing on the issues of entitlement to a separate compensable rating for blindness due to diabetes mellitus and entitlement to a higher level of special monthly compensation at the special aid and attendance rate before a Veterans Law Judge at the Los Angeles, California RO.  Notify the Veteran and representative, of the date, time, and location of the hearing.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

